Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Albany County) to review a determination of respondent which found petitioner guilty of violating certain prison disciplinary rules.
Petitioner commenced this CPLR article 78 proceeding to challenge the determination finding him guilty of violating the prison disciplinary rules prohibiting fighting, violent conduct, assaulting other inmates and creating a disturbance. Contrary to petitioner’s contention, the misbehavior report, the hearing testimony and the confidential information, together with the related documentation, provide substantial evidence of petitioner’s guilt (see Matter of Vasquez v Goord, 14 AD3d 903, 904 [2005]; Matter of Ferguson v Goord, 13 AD3d 949, 949 [2004]). The record does not indicate that the Hearing Officer was biased or that the determination flowed from any alleged bias (see Matter of Odome v Goord, 14 AD3d 975, 976 [2005]; Matter of McCorkle v Bennett, 8 AD3d 918, 919 [2004]). To the extent that they were preserved, we have considered petitioner’s remaining contentions and find them to be unpersuasive.
Cardona, P.J., Peters, Carpinello, Mugglin and Rose, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.